ORMOND, J.
Our first impression was, and we so announced it, that the heir of the mortgagee was a necessary party defendant, and could not be a party complainant. Subsequent reflection has satisfied us, that we were under a mistake. The mortgagor being out of possession, the mortgage could not be foreclosed, without the heir of the mortgagee, who was in possession, being a party to the suit, and in our opinion, it is unimportant, whether he is a party plaintiff, or defendant.
Let the decree of the court be reversed, and the cause be j-emanded.